AO 245B (CASDRev. 02/18) Judgment in a Criminal Case
                                                                                                                         -FILED=l
                                          UNITED STATES DISTRICT COUR                                                        DEC 1 7 2018              \
                                                SOUTHERN DISTRICT OF CALIFORNIA                                                  '"''(;;~-'i1"TCOURT
                                                                                                                     CLERK U S ,_;,. 'fi,,,            II
                UNITED STATES OF AMERICA                                                                               tH""•illSl~~
                                                                                                                    .L'\.::ASE
                                                                                                                                       CALIFORNI~ 1
                                                                                                                                  · .~ 1,... DEPUTY_J
                                     v.                                          (For Offenses Committed On or A:tt~~n'TfmITT,         7      --~---
                 OMAR DE LEON-RENDON (2)
                                                                                    Case Number:        3:18-CR-04293-JM

                                                                                 John G. Cotsirilos
                                                                                 Defendant's Attorney
REGISTRATION NO.                     72114-298
D -
THE DEFENDANT:
[ZJ pleaded guilty to count(s)                  One of the Information.
D      was found guilty on count(s)
       after a plea ofnot guilty

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

       Title and Section   I Nature of Offense                                                              Count
       8:1324(A)(l)(A)(l),(V)(ll) - Bringing In Aliens and Aiding and Abetting                              1




     The defendant is sentenced as provided in pages 2 through                       2   of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
                                                                                  ------
D       The defendant has been found not guilty on count(s)

 IZI Count(s)           Remaining                                        are           dismissed on the motion of the United States.

1ZJ Assessment: $100.00, waived.

        JVT A Assessment*: $
 IZI    The Court finds the defendant indigent.
        *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 IZINo fine                D Forfeiture pursuant to order filed                                       , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                                 December 14 2018
                                                                                 Date of Imposition of Sentence



                                                                                 HON;j)SF
                                                                                         ~~-
                                                                                          y:    ILLER
                                                                                 UNfrED STATES DISTRICT JUDGE




                                                                                                                            3: l 8-CR-04293-JM
AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

DEFENDANT:                OMAR DE LEON-RENDON (2)                                                  Judgment - Page 2 of 2
CASE NUMBER:              3: l 8-CR-04293-JM

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 Three (3) months as to Count 1.




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b ).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:
       D    at                              A.M.              on
       D    as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:
       D     on or before
       D     as notified by the United States Marshal.
       D    as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on                                            to

 at   ~~~~~~~~~~~~
                                          , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL



                                                                                                    3: 18-CR-04293-JM
